Order entered July 14, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00610-CV

                                DONALD L. WISE, Appellant

                                             V.

                            VONDA LEA MITCHELL, Appellee

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-03556-2

                                          ORDER
       We DENY as moot appellant’s June 2, 2015 motion to consider its motion to set

supersedeas bond as a notice of appeal.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE